—Per Curiam.
Respondent was admitted to practice by this Court in 1999. He resides in Connecticut.
On May 9, 2000, respondent was convicted in Connecticut of the felony of injury or risk of injury to, or impairing the morals of, children. According to the plea transcript, respondent engaged in sexual contact with a 13-year-old girl after corresponding with her over the internet and arranging a meeting. He was sentenced to 10 years in prison but the sentence was suspended and 10 years of probation was imposed upon various conditions. In view of respondent’s conviction of a serious crime (see, Judiciary Law § 90 [4] [d]), this Court suspended him from practice until such time as a final disciplinary order was made (see, 274 AD2d 737). Our suspension decision required petitioner to move for final discipline after respondent was disciplined as an attorney in Connecticut. Petitioner now advises that respondent has been suspended for a period of 10 years in Connecticut, commencing from the date of his conviction. Petitioner moves for imposition of final discipline pursuant to Judiciary Law § 90 (4) (g).
Under the circumstances presented, we conclude that respondent should be disbarred.
Cardona, P. J., Mercure, Carpinello, Mugglin and Rose, JJ., *871concur. Ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (see, 22 NYCRR 806.9) regulating the conduct of disbarred attorneys.